 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.

 

BTCS INC.

 

Advisor Warrant

 

Expires December 16, 2018

 

Number of Shares: Up to 70,000

 

Date of Issuance: December 16, 2015 (“Issuance Date”)

 

BTCS INC., a Nevada corporation (the “Company”), hereby certifies that, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Pickwick Capital Partners, LLC, the registered holder hereof or
its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, upon exercise of this Warrant (including any Warrants
issued in exchange, transfer or replacement hereof, this “Warrant”), at any time
or times on or after the date hereof (the “Exercisability Date”), but not after
11:59 p.m., New York time, on the Expiration Date (as defined below) the number
of shares, subject to adjustment as provided herein, of fully paid,
non-assessable shares of Common Stock (as defined below) set forth below in
Section 1(b) (the “Warrant Securities”).

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date, in whole or in part, by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant and (ii) (A) payment to the Company by no later than
two (2) Trading Days of an amount equal to the applicable Exercise Price in
effect on the date of exercise multiplied by the number of Warrant Securities as
to which this Warrant is being exercised (the “Aggregate Exercise Price”) in
cash or by wire transfer of immediately available funds or (B) by delivery of
the Exercise Notice to the Company specifying that this Warrant is being
exercised as a Cashless Exercise (as defined in Section 1(c)). The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Securities shall have the same effect as cancellation of
the original Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of Warrant Securities. On or before the first
(1st) Trading Day following the date on which the Company has received an
Exercise Notice, the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of such Exercise Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the third (3rd) Trading Day
following the date on which the Company has received such Exercise Notice (the
“Share Delivery Date”), the Company shall, (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of Warrant Securities to which the Holder is entitled pursuant
to such exercise to the Holder’s or its designee’s balance account with DTC
through its Deposit/Withdrawal At Custodian system, or (Y) if the Transfer Agent
is not participating in the DTC Fast Automated Securities Transfer Program,
issue and dispatch by overnight courier to the address as specified in the
Exercise Notice, a certificate, registered in the Company’s share register in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder is entitled pursuant to such exercise. Upon delivery of the
Exercise Notice, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Securities with respect to which this
Warrant has been exercised, irrespective of the date such Warrant Securities are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Warrant Securities, as the case may be. If this Warrant is
submitted in connection with any exercise pursuant to this Section 1(a) and the
number of Warrant Securities represented by this Warrant submitted for exercise
is greater than the number of Warrant Securities being acquired upon an
exercise, then the Company shall as soon as practicable and in no event by no
later than three (3) Business Days after any exercise and at its own expense,
issue a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the number of Warrant Securities purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Securities with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number. The
Company shall pay any and all transfer taxes which may be payable with respect
to the issuance and delivery of Warrant Securities upon exercise of this
Warrant.

 

 

 

 

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.30,
subject to adjustment as provided herein. The Warrant Securities means 70,000
shares of Common Stock.

 

(c) Cashless Exercise. Notwithstanding anything contained herein to the contrary
if a registration statement under the Securities Act providing for the resale of
the Common Stock underlying the Warrant is not then in effect then, at any time,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A = the total number of shares with respect to which this Warrant is then being
exercised.

 

B = the arithmetic average of the Closing Sale Price of the shares of Common
Stock for the Trading Day immediately preceding the date of the Exercise Notice.

 

C = the Exercise Price then in effect for the applicable Warrant Securities at
the time of such exercise.

 

(d) Rule 144. For purposes of Rule 144(d) promulgated under the Securities Act,
as in effect on the date hereof, assuming the Holder is not an affiliate of the
Company, it is intended that the Warrant Securities issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Securities shall be deemed to have commenced, on the date
this Warrant was originally issued.

 

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Securities, the Company shall
promptly issue to the Holder the number of Warrant Securities that are not
disputed.

 

(f) Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

(g) Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Transfer Agent or to the Company at its address specified herein. Upon any such
registration of transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

- 2 -

 

 

(h) Call Provision. Subject to the provisions hereof, if, after the Issuance
Date, (i) the Closing Sale Price for any five (5) of the prior ten (10) Trading
Days (the “Measurement Period,” which 5 consecutive Trading Day period shall not
have commenced until after the Exercisability Date) exceeds or equals 350% of
the Exercise Price then in effect (subject to adjustment for forward and reverse
stock splits, recapitalizations, stock dividends and the like after the
Exercisability Date) and (ii) the Holder is not in possession of any information
that constitutes, or might constitute, material non-public information which was
provided by the Company, then the Company may, within 1 Trading Day of the end
of such Measurement Period, call for cancellation of all or any portion of this
Warrant for which a Exercise Notice has not yet been delivered (such right, a
“Call”) for consideration equal to $.001 per Warrant Share. To exercise this
right, the Company must deliver to the Holder an irrevocable written notice (a
“Call Notice”), indicating therein the portion of unexercised portion of this
Warrant to which such notice applies. If the conditions set forth below for such
Call are satisfied from the period from the date of the Call Notice through and
including the Call Date (as defined below), then any portion of this Warrant
subject to such Call Notice for which a Exercise Notice shall not have been
received by the Call Date will be cancelled at 6:30 p.m. (New York City time) on
the tenth Trading Day after the date the Call Notice is received by the Holder
(such date and time, the “Call Date”). Any unexercised portion of this Warrant
to which the Call Notice does not pertain will be unaffected by such Call
Notice. In furtherance thereof, the Company covenants and agrees that it will
honor all Exercise Notices with respect to Warrant Securities subject to a Call
Notice that are tendered through 6:30 p.m. (New York City time) on the Call
Date. The parties agree that any Exercise Notice delivered following a Call
Notice which calls less than all the Warrants shall first reduce to zero the
number of Warrant Securities subject to such Call Notice prior to reducing the
remaining Warrant Securities available for purchase under this Warrant. For
example, if (A) this Warrant then permits the Holder to acquire 100 of the
Warrant Securities, (B) a Call Notice pertains to of the 75 Warrant Securities,
and (C) prior to 6:30 p.m. (New York City time) on the Call Date the Holder
tenders a Exercise Notice in respect of 50 of the Warrant Securities, then (x)
on the Call Date the right under this Warrant to acquire 25 of the Warrant
Securities will be automatically cancelled, (y) the Company, in the time and
manner required under this Warrant, will have issued and delivered to the Holder
50 of the Warrant Securities in respect of the exercises following receipt of
the Call Notice, and (z) the Holder may, until the Termination Date, exercise
this Warrant for 25 of the Warrant Securities (subject to adjustment as herein
provided and subject to subsequent Call Notices). Subject again to the
provisions of this Section 1(h), the Company may deliver subsequent Call Notices
for any portion of this Warrant for which the Holder shall not have delivered a
Exercise Notice. Notwithstanding anything to the contrary set forth in this
Warrant, the Company may not deliver a Call Notice or require the cancellation
of this Warrant (and any such Call Notice shall be void), unless, from the
beginning of the Measurement Period through the Call Date, (1) the Company shall
have honored in accordance with the terms of this Warrant all Exercise Notices
delivered by 6:30 p.m. (New York City time) on the Call Date, and (2) a
registration statement shall be effective as to all Warrant Securities and the
prospectus thereunder available for use by the Holder for the resale of all such
Warrant Securities, and (3) the Common Stock shall be listed or quoted for
trading on the Company’s Principal Market, and (4) there is a sufficient number
of authorized shares of Common Stock for issuance of the Warrant Securities, and
(5) the issuance of the shares shall not cause a breach of any provision of
Section 1(h) herein.

 

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SECURITIES. The Exercise
Price and the number of Warrant Securities issuable upon exercise of this
Warrant, as applicable, shall be adjusted from time to time as follows:

 

(a) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Exercisability Date subdivides (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Securities will be
proportionately increased. If the Company at any time on or after the
Exercisability Date combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Securities will be proportionately
decreased. Any adjustment under this Section 2(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

- 3 -

 

 

(b) Issuance of Additional Equity or Equity Linked Securities. For a period of
four (4) months from the Issuance Date, other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights equal to or greater than those granted to
the Subscribers, (ii) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital and which holders
of such securities or debt are not at any time granted registration rights equal
to or greater than those granted to the Subscribers, (iii) the Company’s
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to employees, and directors, pursuant to plans that have been
approved by a majority of the stockholders and a majority of the independent
members of the board of directors of the Company or in existence as such plans
are constituted on the Issuance Date, (iv) the Company’s issuance of securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the Issuance Date on the terms in effect on the Issuance Date,
(v) an issuance by the Company of securities resulting from the exercise of
warrants or conversion of the Shares, and (vi) any and all securities required
to be assumed by the Company by the terms thereof as a result of any of the
foregoing even if issued by a predecessor acquired in connection with a business
combination, merger or share exchange (collectively, the foregoing (i) through
(vi) are “Excepted Issuances”), if at any time the Company shall issue any
Common Stock or securities convertible into or exercisable for shares of Common
Stock to any person or entity (excluding issuances to service providers or
consultants) at a price per share or conversion or exercise price per share
which shall be less than Exercise Price then in effect, (the “Lower Price
Issuance”), then the Exercise Price upon the first such issuance shall be
reduced, concurrently with such issue or sale, to the price that is the product
of: (i) one hundred and twenty five percent (125%), and (ii) the issuance price
of the Lower Price Issuance (provided that the Exercise Price will not be
adjusted to a price that is greater than the original Exercise Price on the
Issuance Date). The provisions of this Section 2(b) shall be limited to one
adjustment for a Lower Price Issuance.

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights or phantom stock
rights), then the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price and the number of Warrant Securities so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
this Section 2(c) will increase the Exercise Price or decrease the number of
Warrant Securities as otherwise determined pursuant to this Section 2.

 

3. RIGHTS UPON DISTRIBUTION OF ASSETS.

 

(a) If at any time or from time to time the holders of Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received or become entitled to receive,
without payment therefor:

 

  (i) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 2(a) above);         (ii) any cash paid or
payable otherwise than as a cash dividend; or         (iii) Common Stock or
additional stock or other securities or property (including cash) by way of
spinoff, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock pursuant to Section 2(a)
above),

 

then and in each such case, the Holder hereof will, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had such Holder been the holder of
record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property.

 

- 4 -

 

 

(b) Upon the occurrence of each adjustment pursuant to this Section 3, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted number or type of Warrant Securities or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 

4. FUNDAMENTAL TRANSACTIONS. Upon the occurrence of a Fundamental Transaction,
the Successor Entity shall assume this Warrant in accordance with the provisions
of this Section 4, including agreements to deliver to each holder of Warrants in
exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, an adjusted exercise price equal to the value for
the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock or other securities equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and
satisfactory to the Holder. Upon the occurrence of any Fundamental Transaction,
the Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to ensure that the Holder will thereafter have the right
to receive upon an exercise of this Warrant at any time after the consummation
of the Fundamental Transaction but prior to the Expiration Date, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction (including, if the Warrant Securities underlying
this Warrant include securities that are convertible or exercisable, had such
Warrant Securities been converted or exercised, as applicable, into shares of
Common Stock). If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the consideration it receives
upon any exercise of this Warrant following such Fundamental Transaction. The
provisions of this Section 4 shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events and shall be applied without
regard to any limitations on the exercise of this Warrant.

 

5. NON-CIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions consistent with effectuating the
purposes of this Warrant. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).

 

- 5 -

 

 

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Securities which such Person is then
entitled to receive upon the due exercise of this Warrant. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

 

7. REISSUANCE OF WARRANTS.

 

(a) Transfer of Warrant. Subject to Section 14 of this Warrant, if this Warrant
is to be transferred, the Holder shall surrender this Warrant to the Company and
deliver the completed and executed Assignment Form, in the form attached hereto
as Exhibit B, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Warrant (in accordance with Section 7(d)), registered
as the Holder may request, representing the right to purchase the number of
Warrant Securities being transferred by the Holder and, if less then the total
number of Warrant Securities then underlying this Warrant is being transferred,
a new Warrant (in accordance with Section 7(d)) to the Holder representing the
right to purchase the number of Warrant Securities not being transferred.

 

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Securities
then underlying this Warrant.

 

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Securities then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Securities as is designated by the Holder at the
time of such surrender; provided, however, that no Warrants for fractional
shares of Common Stock shall be given. Notwithstanding anything to the contrary
herein, in no event shall the original Warrant be subdivided into more than
three (3) separate Warrants and such new Warrants shall not be further
subdivided.

 

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Securities then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
7(a) or Section 7(c), the Warrant Securities designated by the Holder which,
when added to the number of shares of Common Stock and/or other securities
underlying the other new Warrants issued in connection with such issuance, does
not exceed the number of Warrant Securities then underlying this Warrant), (iii)
shall have an issuance date, as indicated on the face of such new Warrant which
is the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant.

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given as set forth below:

 

If to the Company:

 

BTCS Inc.

1901 N Moore St, Suite 700

Arlington, VA 22209

Attention: Charles Allen

 

- 6 -

 

 

If to the Holder:

 

Pickwick Capital Partners, LLC

445 Hamilton Avenue

Suite 1102

White Plains, NY 10601

 

9. AMENDMENT AND WAIVER. This Warrant may be modified or amended or the
provisions hereof waived with the written consent signed by both (a) the Company
and (b) the Holder of this Warrant.

 

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Securities, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Securities within three Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile (a)
the disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder, which
approval shall not be unreasonably withheld, or (b) the disputed arithmetic
calculation of the Warrant Securities to the Company’s independent, outside
accountant. The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations. The prevailing
party in any dispute resolved pursuant to this Section 12 shall be entitled to
the full amount of all reasonable expenses, including all costs and fees paid or
incurred in good faith, in relation to the resolution of such dispute. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transactions Documents, as
applicable, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the right of the
Holder to pursue actual damages for any failure by the Company to comply with
the terms of this Warrant. The Company acknowledges that a breach by it of its
obligations hereunder may cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
may be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The issuance of Warrant
Securities and certificates for such Warrant Securities as contemplated hereby
upon the exercise of this Warrant shall be made without charge to the Holder for
any issuance tax in respect thereof.

 

14. TRANSFER. Subject to compliance with applicable laws, this Warrant may be
offered for sale, sold, transferred or assigned without the consent of the
Company, provided that the Company is notified in writing within two business
days following such transaction.

 

- 7 -

 

 

15. WARRANT AGENT. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

16. SEVERABILITY. If any provision of this Warrant shall be held to be invalid
and unenforceable, such invalidity or unenforceability shall not affect any
other provision of this Warrant.

 

17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(c) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by the OTC Markets Group LLC.
If the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

(d) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(e) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The NYSE MKT, The NASDAQ Global Market, The NASDAQ Capital Market, the
Over the Counter Bulletin Board, the OTCQX or the OTCQB.

 

(f) “Expiration Date” means the December 16, 2018.

 

(g) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other person, or (3) allow any
other person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
person or persons making or party to, or associated or affiliated with the
persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person whereby such other person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other person or
other persons making or party to, or associated or affiliated with the other
persons making or party to, such stock or share purchase agreement or other
business combination), or (5) (I) reorganize, recapitalize or reclassify the
Common Stock, (II) effect or consummate a stock combination, reverse stock split
or other similar transaction involving the Common Stock or (III) make any public
announcement or disclosure with respect to any stock combination, reverse stock
split or other similar transaction involving the Common Stock (including,
without limitation, any public announcement or disclosure of (x) any potential,
possible or actual stock combination, reverse stock split or other similar
transaction involving the Common Stock or (y) board or stockholder approval
thereof, or the intention of the Company to seek board or stockholder approval
of any stock combination, reverse stock split or other similar transaction
involving the Common Stock), or (ii) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act and the rules
and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Company.

 

- 8 -

 

 

(h) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(j) “Principal Market” means the principal securities exchange or securities
market on which the Common Stock is then quoted or traded.

 

(k) “Subsidiary” means any subsidiary of the Company including any direct or
indirect subsidiary of the Company formed or acquired after the date hereof.

 

(l) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(m) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

(n) “Voting Stock” of a person means capital stock of such person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

(o) “VWAP” means, means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and such Holder. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during such period.

 

[Signature Page Follows]

 

- 9 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set out above.

 

BTCS INC.

 

By:   Name: Charles Allen   Title: CEO  

 

- 10 -

 

 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THIS WARRANT

 

BTCS INC.

 

The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (the “Warrant Securities”) of BTCS INC., a Nevada
corporation (the “Company”), evidenced by the attached Warrant (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “ Cash Exercise “ with respect to _________________ Warrant
Securities; and/or

 

____________ a “ Cashless Exercise “ with respect to _______________ Warrant
Securities.

 

2. In the event that the holder has elected a Cash Exercise with respect to some
or all of the Warrant Securities to be issued pursuant hereto, the holder shall
pay the Aggregate Exercise Price in the sum of $___________________ to the
Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Securities. The Company shall deliver to the holder
__________ Warrant Securities in accordance with the terms of the Warrant and,
after delivery of such Warrant Securities, _____________ Warrant Securities
remain subject to the Warrant.

 

Date: _______________ __, ______

 

Name of Registered Holder

 

By:     Name:     Title:    

 

- 11 -

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs the
Company’s transfer agent to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated [___ ____],
20[__] from the Company and acknowledged and agreed to by the Company’s transfer
agent.

 

BTCS INC.

 

By:     Name:     Title:    

 

- 12 -

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

BTCS INC.

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:       (Please Print)         Address:       (Please Print)  

 

Dated: _______________ __, ______   Holder’s Signature:     Holder’s Address:  
    (Please Print)  

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

- 13 -

 

 

